DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              ARLENE GHENT a/k/a ARLENE R. GHENT
                      and DAVID M. HENRY,
                           Appellants,

                                     v.

                  HSBC MORTGAGE SERVICES, INC.,
                            Appellee.

                              No. 4D17-2187

                             [June 30, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 56-2013-CA-
001095.

  Thomas Eross, Jr., Peter Ticktin and Kendrick Almaguer of The Ticktin
Law Group, P.L.L.C., Deerfield Beach, for appellants.

  David Rosenberg, Cynthia L. Comras and Jarrett Cooper of Robertson,
Anschutz & Schneid, P.L., Boca Raton, for appellee.

         ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

    This case has been remanded by our supreme court for further
reconsideration after quashing our decision in Ghent v. HSBC Mortgage
Services, Inc., 259 So. 3d 883 (Fla. 4th DCA 2018). Our prior decision
affirmed the trial court’s denial of attorney’s fees in this foreclosure
proceeding. Id. As directed, we proceed with reconsideration of the appeal
in light of Page v. Deutsche Bank Trust Co. Americas, 308 So. 3d 953 (Fla.
2020). Considering Page, we reverse the trial court’s order denying
attorney’s fees and remand for further proceedings. 1



1
 We note that the supreme court did not quash our original opinion remanding
the case to the trial court to determine the amount of costs to be awarded.
    After the initial presentation of evidence at the nonjury trial, the trial
court granted the borrowers’ motion for involuntary dismissal. The
borrowers subsequently moved to tax costs and attorney’s fees, pursuant
to the terms of the note and mortgage and section 57.105(7), Florida
Statutes (2016). The trial court granted the motion. The bank moved for
reconsideration, citing to several then-applicable cases, including this
Court’s decision in Nationstar Mortgage LLC v. Glass, 219 So. 3d 896 (Fla.
4th DCA 2017). The motion for reconsideration was heard by a successor
judge who rotated into the division after the motion for reconsideration
was filed. The successor judge noted that the previous judge did not have
the benefit of Glass when the motion to tax costs and fees was initially
granted. Relying on Glass, the successor judge granted the bank’s motion
for reconsideration.

    The successor judge then entered an order denying the borrowers’
motion to tax costs and fees, citing Glass and finding that “[a] stranger to
the contract cannot recover attorney’s fees based on the contract,”
referencing the previous judge’s prior order granting involuntary dismissal
for failure to prove standing at the inception of the suit.

   Our previous opinion affirming the denial of fees relied on Glass. Ghent,
259 So. 3d at 883-84. However, our supreme court recently abrogated
Glass in Page. 308 So. 3d at 959-60. Thus, the Page decision now dictates
the resolution of the instant case and requires that we reverse the trial
court’s denial of fees.

   In Page, our supreme court interpreted section 57.105(7) to require two
conditions for the award of attorney’s fees: (1) “the existence of ‘a contract
[that] contains a provision allowing attorney’s fees to a party when he or
she is required to take any action to enforce the contract[;]’” and (2) “that
‘the other party’ must ‘prevail[ ] in any action, whether as plaintiff or
defendant, with respect to the contract.’” Id. at 959 (first and third
alterations in original) (quoting § 57.105(7), Fla. Stat.).

   As to the first condition, our supreme court explained that the parties
cannot “be strangers to the contract.” Id. However, it determined that the
borrower and the bank were not strangers to the contract where:

      The record shows that the contract was entered into by [the
      borrower] and the originating lender, that the [b]ank claimed
      the right to enforce and sought to be awarded fees under the
      contract, and that the [b]ank—on some day uncertain—
      succeeded to the rights of the originating lender.


                                      2
Id. The exact same scenario occurred in the instant case — although U.S.
Bank, as the subsequent plaintiff, proved that it had standing at trial, 2 the
evidence missing in the case is the same that was missing in Page — proof
that the bank that filed the suit possessed the right to enforce the contract
on the day the suit was filed. See id. As our supreme court stated in Page,
the failure to prove standing at the inception of suit does not prevent the
borrowers from proving that the first condition of section 57.105(7) was
satisfied:

      But a dismissal predicated on that failure of proof is not an
      adjudication “that no contractual relationship existed
      between the parties.” [Harris v. Bank of N.Y. Mellon, 311 So.
      3d 66, 71 (Fla. 2d DCA 2018)]. Nor is it an adjudication that
      the contract was nonexistent. Here, the evidence established
      the contractual relationship between the parties, and the
      contract contains the requisite provision. The first [condition
      of section 57.105(7)] requires nothing more.

Id. Therefore, the first condition was met in the instant case.

   It is also clear in this case that the borrowers satisfied the second
condition required by section 57.105(7), as they “successfully defended
against an action to enforce the contract.” Id.

   Notably, in Page, our supreme court also stated that there is no basis
in section 57.105(7) “on which to conclude that a contract containing the
requisite provision must be shown to be mutually enforceable on the day
suit is filed.” Id. at 960. It also found that judicial estoppel should not be
applied to facts such as those that occurred in the instant case. Id.

   Therefore, we reverse the trial court’s order denying the borrowers’
motion for attorney’s fees, and remand for further proceedings consistent
with this opinion.

    Reversed and remanded for further proceedings.

GROSS, MAY and CONNER, JJ. concur.

                            *         *         *

    Not final until disposition of timely filed motion for rehearing.

2 U.S. Bank entered the blank endorsed note at trial.     See §§ 673.3011(1),
671.201(21)(a), Fla. Stat. (2016).

                                      3